 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
       NATHAN BILL WIGGS,
 7                                                        No. 3:18-cv-05815-RJB-DWC
 8                                  Plaintiff,
              v.                                          ORDER ADOPTING REPORT AND
 9                                                        RECOMMENDATION
       ADAM CLARNO, et al.,
10                                  Defendants.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

13   W. Christel, objections to the Report and Recommendation, if any, and the remaining record,

14   does hereby find and ORDER:
15
            (1)    The Court adopts the Report and Recommendation (Dkt. 8).
16
            (2)    Defendants Ririe, Carlson, and Yu are dismissed from this case. The case will
17                 proceed against Plaintiff’s other named Defendants.

18          (3)    The Clerk is directed to send copies of this Order to Plaintiff, counsel for
                   Defendants, and to the Hon. David W. Christel.
19

20          DATED this 11th day of December, 2018.

21

22

23
                                          A
                                          ROBERT J. BRYAN
                                          United States District Judge
24

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
